ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-259, recommending that JEFFREY P. SQUI-TIERI, formerly of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1994, and who has been temporarily suspended from the practice of law since February 18, 2011, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client funds) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And JEFFREY P. SQUITIERI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JEFFREY P. SQUITIERI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JEFFREY P. SQUITIERI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that JEFFREY P. SQUITIERI comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.